Citation Nr: 1003744	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to July 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied reopening of a 
claim for service connection for psychiatric disability, 
described as schizophrenic reaction, paranoid type, with 
depression.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to consideration of the claim.

As an initial matter, the Board notes that the Veteran's 
representative has argued that a 1974 claim for service 
connection for a psychiatric disorder remains pending, and 
that the issue should be considered on the merits.  However, 
the Board notes a December 1981 rating decision denied a 
claim for service connection for a nervous condition.  The 
Veteran was notified of that denial in January 1982 and 
appellate rights were provided.  By virtue of that denial, 
all pending claims for a psychiatric disability, including 
his 1974 claim for a nervous condition, were denied.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a 
reasonably raised claim remains pending until there is . . . 
an explicit adjudication of a subsequent 'claim' for the same 
disability").  Thus, the 1974 claim was adjudicated by the 
December 1981 rating decision.  He did not appeal that 
decision and it became final.  Subsequent attempts to reopen 
the claim for service connection for a nervous condition were 
denied in 2003 and 2005 and were not appealed.  See Juarez v. 
Peake, 21 Vet. App. 537, 542 (2008) (concluding that a 
decision on claim to reopen put appellant on notice that his 
original claim for compensation had also been denied).  Thus, 
new and material evidence is required to reopen the claim for 
service connection for a psychiatric disorder.

The Veteran's claim for service connection for a psychiatric 
disorder was previously denied because there was no medical 
evidence showing a psychiatric disorder in service.  The 
Veteran and his representative have argued a new theory of 
entitlement; specifically, that his psychiatric condition is 
secondary to his service connected post gastrectomy syndrome.  
The Board notes that a new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim under 38 U.S.C.A. 
§ 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. 
Cir. 2008).  Rather, new and material evidence supporting the 
new theory of causation is required to reopen the claim.  Id.   

The Veteran's representative has provided detailed argument 
that the Veteran's psychiatric disability is related to his 
service connected stomach disorder.  However, as a lay 
person, her opinion on this point cannot constitute new and 
material evidence as she is not competent to opine on medical 
matters such as the relationship between a psychiatric 
disorder and a gastrointestinal disorder.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (noting that new and material 
evidence requirement is not satisfied by the veteran's own 
unsubstantiated opinion as to medical matters); see Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

The Board notes that the Veteran has not been provided 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
concerning the requirements for establishing service 
connection on a secondary basis.  Such must be provided on 
remand.

Evidence submitted to support the claim includes an unsigned 
statement from the Veteran's brother dated August 21, 2008.  
However, the second page was clearly cut off.  On remand, ask 
the Veteran to provide a complete copy of that letter, to 
include a signature by his brother.

The record indicates that the Veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  
Records concerning the award of disability benefits from SSA 
should be obtained. 

The Veteran's service personnel records should also be 
requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCCA notice letter 
concerning his claim for service 
connection for a psychiatric disorder as 
being secondary to his service connected 
post-gastrectomy syndrome.

2.  Attempt to secure the Veteran's 
service personnel records through 
official channels.  If such records are 
not available, the Veteran should be 
notified of such.  A determination as to 
whether it would be futile to continue 
efforts to obtain those records should be 
made and noted in the claims file. 

3.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Advise the Veteran that the August 
21, 2008 statement from his brother was 
not signed and appeared to be cut off on 
the second page.  Ask him to provide a 
complete copy of that statement to 
include a signature by his brother. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

